Case 1:19-cv-01197-JDT-cgc Document 10 Filed 05/14/20 Page 1 of 2                      PageID 65




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                              EASTERN DIVISION

MICHAEL BERNARD BAILEY,                           )
                                                  )
          Plaintiff,                              )
                                                  )
VS.                                               )           No. 19-1197-JDT-cgc
                                                  )
RALPH DECKER, ET AL.,                             )
                                                  )
          Defendants.                             )


                              ORDER DISMISSING CASE,
              CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
                  AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


          On April 1, 2020, the Court issued an order dismissing Plaintiff Michael Bernard Bailey’s

pro se prisoner complaint and granting leave to amend. (ECF No. 9.) Bailey was warned that if

he failed to file an amendment within twenty-one days, the Court would dismiss the case in its

entirety, assess a strike pursuant to 28 U.S.C. § 1915(g), and enter judgment. (Id. at PageID

63-64.)

          Bailey has not filed an amended complaint, and the time within which to do so has expired.

Therefore, this case is DISMISSED with prejudice in its entirety, and judgment will be entered in

accordance with the April 1, 2020, order dismissing the original complaint for failure to state a

claim. Bailey is assessed his second strike under § 1915(g).1 This strike shall take effect when

judgment is entered. See Coleman v. Tollefson, 575 U.S. 532, 135 S. Ct. 1759, 1763-64 (2015).



          1
         See Bailey v. Holloway, et al., No. 3:19-cv-00319-JRG-HBG (E.D. Tenn. Jan. 7, 2020)
(dismissed for failure to state a claim).
Case 1:19-cv-01197-JDT-cgc Document 10 Filed 05/14/20 Page 2 of 2                       PageID 66




       The Court also must consider whether an appeal by Bailey in this case would be taken in

good faith. The same considerations that lead the Court to dismiss this case for failure to state a

claim also compel the conclusion that an appeal would not be taken in good faith. Therefore, it is

CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal in this matter by Bailey would

not be taken in good faith.

       A certification that an appeal is not taken in good faith does not affect an indigent prisoner

plaintiff’s ability to use the installment procedures in the Prison Litigation Reform Act (PLRA),

28 U.S.C. §§ 1915(a)-(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997),

partially overruled on other grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).

McGore sets out specific procedures for implementing the PLRA. Therefore, Plaintiff is instructed

that if he files a notice of appeal and wishes to use the installment method for paying the $505

appellate filing fee, he must comply with the PLRA and McGore by filing an updated in forma

pauperis affidavit and a current, certified copy of his inmate trust account statement for the last

six months.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
